DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on July 26, 2022


Claims 5, 10, and 17 are cancelled
Claims 1, 9, and 13 are amendedClaims 1-4, 6-9, 11-16, and 18-20 are pendingExaminer’s Note: The term, “processor” used in the claims is defined on page 12, lines 17-24 of the specification as including any analog or digital circuitry that may consist of a microprocessor, a microcontroller, DSP, ASIC, etc




Response to Arguments

1.) Applicant’s amendment to claims 1, 9, and 13 filed on 7/26/2022 regarding the limitation “wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data and create a backup copy of the file system” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-4, 6-9, 11-16, and 18-20 have been considered but are moot in view of the new ground(s) of rejection.
2.) Applicant’s argument(s) filed on 7/26/2022 regarding 35 U.S.C. 103 rejection of claims 1, 9, and 13 have been fully considered, but is not persuasive. 	In the remarks, Applicant argues: 	Chen and Seibert do not teach the limitation of a system configured to, during a pre-boot environment, expose a partition of its own storage resource to allow a mounted remote system to create a backup copy of a file system. 	The examiner respectfully disagrees. Chen, paragraphs 0030 and 0031, is relied upon to teach an information handling system of the BIOS system is configured to access pre-boot information and communicate information with the information handling system.Newly cited reference, US 20160306961, Suryanarayana, is further relied upon to teach the limitation “transmit data to the remote information handling system that is operable to expose a partition 15of the storage resource as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data.”  Paragraphs 0030 and 0034 discloses an information handling systems remotely located from each other may communicate information[e.g. raw data], wherein a system partition of an information handling system may be accessed[i.e. implicitly requiring the partition to be mounted and accessed via a computer’s file system] during a pre-boot in an operating system deployment mode. Paragraph 0028, additionally discloses that a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140173171, Chen in view of US 20160306961, Suryanarayana 

 	In regards to claim 1, Chen teaches an information handling system comprising: a processor(see US 20140173171, Chen, fig. 1, item 102[processor]); a memory coupled to the processor(see US 20140173171, Chen, fig. 1, item 104[Main memory]);  5a storage resource(see US 20140173171, Chen, para. 0015, where a resource includes a remote data center[i.e. storage]); and a basic input/output system (BIOS) configured to, while the information handling system is in a pre-boot environment and prior to initialization of an operating system of the information handling system(see US 20140173171, Chen, para. 0030 and 0031, where an information handling system may access pre-boot information during a manufacture mode via connection to pre-boot execution environment[PXE], wherein the manufacturing mode is prior to initialization of the operating system):  10establish a communication session with a remote information handling system(see US 20140173171, Chen, para. 0019, where communication with the information handling system is managed by a DHCP server); and 	Chen does not teach in response to authentication of the communication session, transmit data to the remote information handling system that is operable to expose a partition 15of the storage resource as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data and create a backup copy of the file system 	However, Suryanarayana teaches in response to authentication of the communication session, transmit data to the remote information handling system that is operable to expose a partition 15of the storage resource as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data(US 20160306961, Suryanarayana, para. 0030 and 0034, where information handling systems remotely located from each other may communicate information[e.g. raw data], wherein a system partition of an information handling system may be accessed[i.e. implicitly requiring the partition to be mounted and accessed via a computer’s file system] during a pre-boot in an operating system deployment mode) and create a backup copy of the file system(US 20160306961, Suryanarayana, para. 0028, where a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with the teaching of Suryanarayana because a user would have been motivated to protect an operating system, taught by Chen, from malicious code by performing authentication of input/output information to the system partition(see Suryanarayana, para. 0008)
 	In regards to claim 2, the combination of Chen and Suryanarayana teach the information handling system of claim 1, wherein the partition is a Globally Unique Identifier 20Partition Table (GPT) partition(see US 20140173171, Chen, para. 0038, where a RAM disk may be partitioned using GPT format).  

 	In regards to claim 254, the combination of Chen and Suryanarayana teach the information handling system of claim 1, wherein the BIOS is a Unified Extensible Firmware Interface (UEFI) BIOS(US 20160306961, Suryanarayana, para. 0022, where a BIOS may be configured to perform a United Extensible Firmware Interface[UEFI])  . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with the teaching of Suryanarayana because a user would have been motivated to protect an operating system, taught by Chen, from malicious code by performing authentication of input/output information to the system partition(see Suryanarayana, para. 0008) 

 	In regards to claim 9, Chen teaches a method comprising: while an information handling system is in a pre-boot environment and prior to initialization of an operating system of the information handling system(see US 20140173171, Chen, para. 0030 and 0031, where an information handling system may access pre-boot information during a manufacture mode via connection to pre-boot execution environment[PXE], wherein the manufacturing mode is prior to initialization of the operating system):  5a basic input/output system (BIOS) of the information handling system establishing a communication session with a remote information handling system(see US 20140173171, Chen, para. 0019, where communication with the information handling system is managed by a DHCP server); and  	Checn does not teach in response to authentication of the communication 10session, the BIOS transmitting data to the remote information handling system that is operable to expose a partition of a storage resource of the information handling system to the remote information handling system and create a backup copy of the file system 	However, Suryanarayana teaches in response to authentication of the communication 10session, the BIOS transmitting data to the remote information handling system that is operable to expose a partition of a storage resource of the information handling system as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data(US 20160306961, Suryanarayana, para. 0030 and 0034, where information handling systems remotely located from each other may communicate information[e.g. raw data], wherein a system partition of an information handling system may be accessed[i.e. implicitly requiring the partition to be mounted and accessed via a computer’s file system] during a pre-boot in an operating system deployment mode) and create a backup copy of the file system(US 20160306961, Suryanarayana, para. 0028, where a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies]) and create a backup copy of the file system(US 20160306961, Suryanarayana, para. 0028, where a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with the teaching of Suryanarayana because a user would have been motivated to protect an operating system, taught by Chen, from malicious code by performing authentication of input/output information to the system partition(see Suryanarayana, para. 0008) 	
 	In regards to claim 13, Chen teaches an article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of an information handling system for, while the information 5handling system is in a pre-boot environment and prior to initialization of an operating system of the information handling system(see US 20140173171, Chen, para. 0030 and 0031, where an information handling system may access pre-boot information during a manufacture mode via connection to pre-boot execution environment[PXE], wherein the manufacturing mode is prior to initialization of the operating system): a basic input/output system (BIOS) of the information handling system establishing a communication session with a 10remote information handling system(see US 20140173171, Chen, para. 0019, where communication with the information handling system is managed by a DHCP server); and  	Chen does not teach in response to authentication of the communication session, the BIOS transmitting data to the remote information handling system that is operable to expose a partition of a storage resource of the information handling 15system as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data and create a backup copy of the file system 	However, Suryanarayana teaches in response to authentication of the communication session, the BIOS transmitting data to the remote information handling system that is operable to expose a partition of a storage resource of the information handling 15system as raw partition data to the remote information handling system, wherein the remote information handling system is configured to mount a file system of the partition based on the raw partition data(US 20160306961, Suryanarayana, para. 0030 and 0034, where information handling systems remotely located from each other may communicate information[e.g. raw data], wherein a system partition of an information handling system may be accessed[i.e. implicitly requiring the partition to be mounted and accessed via a computer’s file system] during a pre-boot in an operating system deployment mode) and create a backup copy of the file system(US 20160306961, Suryanarayana, para. 0028, where a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies]) and create a backup copy of the file system(US 20160306961, Suryanarayana, para. 0028, where a storage resource may be configured to store multiple primary systems, each having a file system[e.g. backup copies]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with the teaching of Suryanarayana because a user would have been motivated to protect an operating system, taught by Chen, from malicious code by performing authentication of input/output information to the system partition(see Suryanarayana, para. 0008)  

 	In regards to claim 14, the combination of Chen and Suryanarayana teach the article of claim 13, wherein the partition is a Globally Unique Identifier Partition Table (GPT) partition(see US 20140173171, Chen, para. 0038, where a RAM disk may be partitioned using GPT format).  
 	In regards to claim 16, the combination of Chen and Suryanarayana teach the article of claim 13, wherein the BIOS is a 25Unified Extensible Firmware Interface (UEFI) BIOS(US 20160306961, Suryanarayana, para. 0022, where a BIOS may be configured to perform a United Extensible Firmware Interface[UEFI]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with the teaching of Suryanarayana because a user would have been motivated to protect an operating system, taught by Chen, from malicious code by performing authentication of input/output information to the system partition(see Suryanarayana, para. 0008)

2.) Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140173171, Chen in view of US 20160306961, Suryanarayana and further in view of US 20200250119, Cannata

 	In regards to claim 3, the combination of Chen and Suryanarayana teach the information handling system of claim 1. The combination of Chen and Suryanarayana do not teach wherein the partition is an NVMe namespace 	However, Cannata teaches wherein the partition is an NVMe namespace (see US 20200250119, Cannata, para. 0072, where storage resources may include partitions with logical arrangements that include NVMe targets). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Cannata because a user would have been motivated to improve the storage capacity, taught by the combination of Chen and Suryanarayana, by use of a PCIe architecture, taught by Cannata, in order to provide enhanced storage capacity(see Cannata, para. 0003)

 	In regards to claim 15, the combination of Chen and Suryanarayana teach the article of claim 13. The combination of Chen and Suryanarayana do not teach wherein the partition is an NVMe namespace 	However, Cannata teaches wherein the partition is an NVMe namespace (see US 20200250119, Cannata, para. 0072, where storage resources may include partitions with logical arrangements that include NVMe targets).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Cannata because a user would have been motivated to improve the storage capacity, taught by the combination of Chen and Suryanarayana, by use of a PCIe architecture, taught by Cannata, in order to provide enhanced storage capacity(see Cannata, para. 0003)

3.) Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140173171, Chen in view of US 20160306961, Suryanarayana and further in view of US 20130212581, Edwards

 	In regards to claim 6, the combination of Chen and Suryanarayana teach the information handling system of claim 1. The combination of Chen and Suryanarayana do not teach, 5wherein the partition is of a type selected from the group consisting of NTFS, EXT3, and EXT4. However, Edwards teaches wherein the partition is of a type selected from the group consisting of NTFS, EXT3, and EXT4(see US 20130212581, Edwards, para. 0028, where the file system used to format each partition may be selected from the types of NTFS, ext3, etc).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Edwards because a user would have been motivated to provide data access security, taught by Edwards, when data is accessed from a storage device, taught by the combination of Chen and Suryanarayana(see Edwards, para. 0005)
 	
 	In regards to claim 18, the combination of Chen and Suryanarayana teach the article of claim 13. The combination of Chen and Suryanarayana do not teach wherein the partition is of a type selected from the group consisting of NTFS, ENT3, and EXT4 	However, Edwards teaches wherein the partition is of a type selected from the group consisting of NTFS, ENT3, and EXT4(see US 20130212581, Edwards, para. 0028, where the file system used to format each partition may be selected from the types of NTFS, ext3, etc).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Edwards because a user would have been motivated to provide data access security, taught by Edwards, when data is accessed from a storage device, taught by the combination of Chen and Suryanarayana(see Edwards, para. 0005)

4.) Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140173171, Chen in view of US 20160306961, Suryanarayana and further in view of US 8225109, Kalligudd

  	In regards to claim 8, the combination of Chen and Suryanarayana teach the information handling system of claim 1. The combination of Chen and Suryanarayana do not teach wherein the information handling system is configured to decrypt the partition based on the authentication 	However, Kalligudd teaches wherein the information handling system is configured to decrypt the partition based on the authentication (see US 8225109, Kalligudd, col. 2, lines 39-43, where data is decrypted after first being authenticated).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana, when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13)

 	In regards to claim  2512, the combination of Chen and Suryanarayana teach the method of claim 9. The combination of Chen and Suryanarayana do not teach further comprising decrypting the partition based on the authentication 	However, Kalligudd teaches further comprising decrypting the partition based on the authentication (see US 8225109, Kalligudd, col. 2, lines 39-43, where data is decrypted after first being authenticated).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana, when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13) 

 	In regards to claim 20, the combination of Chen and Suryanarayana teach the article of claim 13. The combination of Chen and Suryanarayana do not teach wherein the information 10handling system is configured to decrypt the partition based on the authentication 	However, Kalligudd teaches wherein the information 10handling system is configured to decrypt the partition based on the authentication (see US 8225109, Kalligudd, col. 2, lines 39-43, where data is decrypted after first being authenticated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen and Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana, when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13)

5.) Claims 7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140173171, Chen in view of US 20160306961, Suryanarayana and further in view of further in view of US 8225109, Kalligudd

 	In regards to claim 7, the combination of Chen and Suryanarayana teach the information handling system of claim 1. The combination of Chen and Suryanarayana do not teach wherein the remote information handling system is further 10configured to make a copy of the file system 	However, Kalligudd teaches wherein the remote information handling system is further 10configured to make a copy of the file system (see US 8225109, Kalligudd, col. 3, lines 9-19, where a file system is backed-up[i.e. copied]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13)  

 	In regards to claim 11, the combination of Chen and Suryanarayana teach the method of claim 9. The combination of Chen and Suryanarayana do not teach wherein the remote information handling system is further configured to make a copy of the file system 	However, Kalligudd teaches wherein the remote information handling system is further configured to make a copy of the file system(see US 8225109, Kalligudd, col. 3, lines 9-19, where a file system is backed-up[i.e. copied]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13) 

 	In regards to claim 519, the combination of Chen and Suryanarayana teach the article of claim 13. The combination of Chen and Suryanarayana do not teach wherein the remote information handling system is further configured to make a copy of the file system 	However, Kalligudd teaches wherein the remote information handling system is further configured to make a copy of the file system (see US 8225109, Kalligudd, col. 3, lines 9-19, where a file system is backed-up[i.e. copied]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Suryanarayana with the teaching of Kalligudd because a user would have been motivated to insure the integrity of the stored data, taught by the combination of Chen and Suryanarayana when backed-up to another storage location in order to attest that the copied information has not been corrupted(see Kalligudd, col. 2, lines 3-13)


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438



/David J Pearson/Primary Examiner, Art Unit 2438